NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CURTIS CLIFFORD INGRAM,                         No. 15-56454

                Plaintiff-Appellant,            D.C. No. 2:11-cv-09428-DOC-OP

 v.
                                                MEMORANDUM*
QUINTANA, Deputy, #524044, individual
and official capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Curtis Clifford Ingram, a California state prisoner, appeals pro se from the

district court’s judgment following a jury verdict in favor of defendants in

Ingram’s 42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We affirm.

      Ingram waived his challenge to the admissibility of the prior conviction

evidence by introducing the evidence at trial, after he previously failed on a motion

in limine to exclude it. See McCollough v. Johnson, Rodenburg & Lauinger, LLC,

637 F.3d 939, 954 (9th Cir. 2011) (“A party’s preemptive use of evidence at trial

before its introduction by the opposing party constitutes a waiver of the right to

challenge the admissibility of the evidence on appeal.”).

      We do not consider arguments raised for the first time on appeal. See Smith

v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      We reject as without merit Ingram’s contention that the district court lacked

subject matter jurisdiction.

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                   15-56454